ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada89701-4299 (775) 684 5708 Website: www.nvsos.gov ARTICLES OF INCORPORATION (PURSUANT TO NRS CHAPTER 78) Filed in the office of Document Number 20080569716-74 /s/ Ross Miller Ross Miller Filing Date and Time 08/25/2008 8:00 AM Secretary of State State of Nevada Entity Number EO552672008-8 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: SOLAR SYSTEMS LTD. 2. Registered Agent for Service of Process: (check only one box) (X) Commercial Registered Agent: PARACORPINCORPORATED Name () Noncommercial Registered Agent OR () Office or Position with Entity (name and address below) (name and address below) Name of Noncommercial Registered AgentORName of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Nevada Mailing Address (if different from street address) City Zip Code 3. Authorized Stock: (number of shares corporation is authorized to issue) Number of Number of 1,000,000 Class A shares shares with Preferred Par value .0001 without par value: 75,000,000 Common per share: $ .0001 par value:: 0 4. Names and Addresses of the Board of Directors / Trustees: (each Director / Trustee must be a natural person at least 18 years of age; attach additional page if more than 2 directors / trustees 1) Jacqueline Danforth Name 318 N Carson St #208 Carson City NV 89701 Street Address City State Zip Code 2) Name Street Address City State Zip Code 5. Purpose: (optional; see instructions) The purpose of the corporation shall be: 6. Name, Address and Signature of Incorporator: (attach additional page if more than one incorporator) Michel Calkins c/o Paracorp Incorporated X/s/ Michele Calkins Name Incorporator Signature 318 N Carson Street #208 Carson City NV 89701 Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident
